Exhibit 10.2

 

RESTRICTED STOCK AWARD AGREEMENT

 

WARREN RESOURCES, INC.

 

This RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”) is made as of the       
day of December, 2014 (the “Grant Date”), between Warren Resources, Inc. (the
“Company”), a Maryland corporation, and Lance Peterson (the “Participant”).

 

WHEREAS, the Company has adopted the Warren Resources, Inc. 2010 Stock Incentive
Plan (the “Plan”) to promote the interests of the Company by providing an
incentive for employees, directors and consultants of the Company or its
Subsidiaries;

 

WHEREAS, the Company and the Participant are parties to that certain Offer
Letter dated December     , 2014 (the “Offer Letter”);

 

WHEREAS, in accordance with the Offer Letter and pursuant to the provisions of
the Plan, the Company desires to grant to the Participant shares of the
Company’s common stock, $.0001 par value per share (“Common Stock”), all on the
terms and conditions hereinafter set forth; and

 

WHEREAS, the parties hereto understand and agree that any terms used and not
otherwise defined herein have the meanings ascribed to such terms in the Plan.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

1.                                      Terms of Grant.  The Participant hereby
accepts the offer of the Company to issue to the Participant, in accordance with
the terms of the Plan and this Agreement, 300,000 shares of the Company’s Common
Stock (such shares, subject to adjustment pursuant to Section 12 of the Plan and
Subsection 2.1(d) hereof, the “Granted Shares”) at a per share purchase price of
$.0001 (the “Purchase Price”), which shall be paid to the Company by Participant
no later than thirty (30) days following the Grant Date by check, cash or by
deduction or from amounts due and payable to the Participant by the Company.

 

2.1.                            Lapsing Forfeiture Right.

 

(a)                                 Lapsing Forfeiture Right.  All of the
Granted Shares are unvested and shall be subject to forfeiture without any
consideration therefore until they have become vested in accordance with this
Section 2.1(a) (the “Lapsing Forfeiture Right”).  Any Granted Shares that remain
subject to the Lapsing Forfeiture Right as of the date the Participant is no
longer an employee of the Company, or (y) on the date that is the last trading
day immediately preceding the third anniversary of the Effective Date (as such
term is defined in the Offer Letter) (each date in (x) and (y), the “Termination
Date”), shall be forfeited to the Company (or its designee) on the Termination
Date.

 

The Company’s Lapsing Forfeiture Right is as follows:  the Granted Shares will
vest, if at all, based on the average closing trading price (“ACTP”) of the
Company’s Common

 

1

--------------------------------------------------------------------------------


 

Stock over any period of thirty (30) consecutive trading days (a “Thirty Day
Period”) occurring during the period commencing on the Effective Date and ending
on the last trading day occurring before the third anniversary of the Effective
Date (the “Performance Period”) in accordance with the following vesting formula
(the “Formula”), which Formula may be adjusted as necessary to reflect any
change in the capitalization of the Company affecting the Common Stock of the
Company pursuant to the Plan:

 

(i) 100,000 Granted Shares will vest on the first day that the ACTP for any
Thirty Day Period in the Performance Period equals or exceeds $4.00;

 

(ii) an additional 100,000 Granted Shares will vest on the first day that the
ACTP for any Thirty Day Period in the second or third year of the Performance
Period equals or exceeds $5.50; and

 

(iii) an additional 100,000 Granted Shares will vest on the first day that the
ACTP for any Thirty Day Period in the third year of the Performance Period
equals or exceeds $7.00.

 

The number of Granted Shares that may vest in the Performance Period is
cumulative for each year in the Performance Period.  Accordingly, and for the
avoidance of doubt, the total potential vesting for the first year of the
Performance Period is 100,000 Granted Shares, for the second year is 200,000
Granted Shares (assuming no prior vesting of Granted Shares in year one) and for
the third year is 300,000 Granted Shares (assuming no prior vesting of Granted
Shares in years one and two). The Formula and the rate at which the Granted
Shares may vest is illustrated in Appendix A attached hereto.

 

(b)                                 Escrow.  The Granted Shares issued to the
Participant hereunder which from time to time are subject to the Lapsing
Forfeiture Right shall be held in escrow, together with a stock power duly
executed by the Participant, by the Company as provided in this
Subsection 2.1(b).  As the Granted Shares become vested (such date on which they
vest, the “Vesting Date”) the Company shall promptly release from escrow and
deliver to the Participant the Granted Shares and the stock power as to which
the Company’s Lapsing Forfeiture Right has lapsed.  In the event of forfeiture
to the Company of Granted Shares subject to the Lapsing Forfeiture Right, the
Company shall release from escrow and cancel the number of Granted Shares so
forfeited.  Any cash or securities distributed in respect of the Granted Shares
held in escrow, including, without limitation, ordinary cash dividends or shares
issued as a result of stock splits, stock dividends or other recapitalizations
(“Retained Distributions”), shall also be held in escrow in the same manner as
the Granted Shares subject to the Lapsing Repurchase Right and all Retained
Distributions shall be forfeited to the Company or released from escrow and
delivered to the Participant, as the case may be, at such time and in such
manner as the Granted Shares to which such Retained Distributions so relate. All
ordinary cash dividends retained hereunder shall, during the period in which
such dividends are retained by the Company, be deposited into an account at a
financial institution selected by the Company, which shall not be required to
bear interest or be segregated in a separate account.

 

(c)                                  Prohibition on Transfer.  The Participant
recognizes and agrees that all Granted Shares and Retained Distributions which
are subject to the Lapsing Forfeiture Right may not be sold, transferred,
assigned, hypothecated, pledged, encumbered or otherwise disposed of, whether
voluntarily or by operation of law, other than to the Company (or its
designee).  The Company shall not be required to transfer any Granted Shares or
Retained Distributions on its books which shall have been sold, assigned or
otherwise transferred in violation of this

 

2

--------------------------------------------------------------------------------


 

Subsection 2.1(c), or to treat as the owner of such Granted Shares or Retained
Distributions, or to accord the right to vote as such owner or to pay dividends
to, any person or organization to which any such Granted Shares or Retained
Distributions shall have been so sold, assigned or otherwise transferred, in
violation of this Subsection 2.1(c).

 

(d)                                 Adjustments.  The Plan contains provisions
covering the treatment of Common Stock in a number of contingencies such as
stock splits and mergers.  Provisions in the Plan for adjustment with respect to
the Common Stock and the related provisions with respect to successors to the
business of the Company are hereby made applicable hereunder and are
incorporated herein by reference.

 

2.2                               General Restrictions on Transfer of Granted
Shares.

 

(a)                                 Limitations on Transfer.  In addition to the
restrictions set forth above in Section 2.1, the Granted Shares issued to the
Participant hereunder and no longer subject to the Lapsing Forfeiture Right
described in Section 2.1 herein (the “Vested Shares”) shall not be transferred
by the Participant except as permitted herein, and shall be subject to the
restrictions described in this Section 2.2.

 

(b)                                 The Participant shall not sell, transfer or
otherwise dispose of any of the Vested Shares until the date that is the
business day following the first anniversary of the Vesting Date.

 

(c)                                  The Participant shall not sell, transfer or
otherwise dispose of any of the Vested Shares until Participant may do so in
compliance with the Warren Resources, Inc. Stock Ownership and Retention
Guidelines, as they may be amended from time to time.

 

(d)                                 The Participant acknowledges and agrees that
neither the Company, its shareholders nor its directors and officers, has any
duty or obligation to disclose to the Participant any material information
regarding the business of the Company or affecting the value of the Granted
Shares before, at the time of, or following the Participant’s termination of
service with the Company, including, without limitation, any information
concerning plans for the Company to make a public offering of its securities or
to be acquired by or merged with or into another firm or entity.

 

3.                                      Securities Law Compliance.  The
Participant specifically acknowledges and agrees that any sales of Granted
Shares shall be made in accordance with the requirements of the Securities Act. 
The Company currently has an effective registration statement on file with the
Securities and Exchange Commission with respect to the Granted Shares.  The
Company intends to maintain this registration statement but has no obligation to
do so.  If the registration statement ceases to be effective for any reason, you
will not be able to transfer or sell any of the Granted Shares issued to
Participant pursuant to this Agreement unless exemptions from registration under
applicable securities laws are available.  The Company shall not be obligated to
either issue the Granted Shares or permit the resale of any Granted Shares if
such issuance or resale would violate any securities law, rule or regulation.

 

4.                                      Legend.  In addition to any legend
required pursuant to the Plan, all certificates representing the Granted Shares
issued to the Participant pursuant to this Agreement shall have endorsed thereon
a legend substantially as follows:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS SET
FORTH IN A RESTRICTED STOCK AWARD

 

3

--------------------------------------------------------------------------------


 

AGREEMENT DATED AS OF DECEMBER 22, 2014 WITH THIS COMPANY, A COPY OF WHICH
AGREEMENT IS AVAILABLE FOR INSPECTION AT THE OFFICES OF THE COMPANY OR WILL BE
MADE AVAILABLE UPON REQUEST.”

 

5.                                      Rights as a Stockholder.  The
Participant shall have all the rights of a stockholder with respect to the
Granted Shares, including voting and dividend rights, subject to the transfer
and other restrictions set forth herein.

 

6.                                      Incorporation of the Plan.  The
Participant specifically understands and agrees that the Granted Shares issued
under this Agreement are being sold to the Participant pursuant to the Plan, a
copy of which Plan the Participant acknowledges he has read and understands and
by which Plan he agrees to be bound.  The provisions of the Plan are
incorporated herein by reference.

 

7.                                      Tax Liability of the Participant and
Payment of Taxes. The Participant acknowledges and agrees that any income or
other taxes due from the Participant with respect to the Granted Shares issued
pursuant to this Agreement shall be the Participant’s responsibility.  Without
limiting the foregoing, the Participant agrees that, to the extent that the
lapsing of restrictions on disposition of any of the Granted Shares or the
declaration of dividends on any such shares before the lapse of such
restrictions on disposition results in the Participant’s being deemed to be in
receipt of earned income under the provisions of the Code, the Company shall be
entitled to immediate payment from the Participant of the amount of any tax
required to be withheld by the Company.

 

Upon execution of this Agreement, the Participant may file an election under
Section 83(b) of the Code.  If the Participant files an election under
Section 83(b) of the Code, Participant shall be required to deposit with the
Company an amount of cash equal to the amount determined by the Company required
to be withheld with respect to the statutory minimum of the Participant’s
estimated total federal, state and local tax obligations associated with the
number of Granted Shares Participant has elected to include in his income
pursuant to Section 83(b).

 

The Participant acknowledges that if he or she does not file such an election,
as the Granted Shares are released from the Lapsing Forfeiture Right in
accordance with Section 2.1, the Participant will have income for tax purposes
equal to the Fair Market Value of the Granted Shares on the Vesting Date, less
the price paid for the Granted Shares by the Participant.  The Participant has
been given the opportunity to obtain the advice of his or her tax advisors with
respect to the tax consequences of the purchase of the Granted Shares and the
provisions of this Agreement.

 

The Participant may elect to (i) deposit with the Company an amount of cash
equal to the amount determined by the Company required to be withheld with
respect to the statutory minimum of the Participant’s estimated total federal,
state and local tax obligations associated with the number of Granted Shares
that have vested, or (ii) have the Company withhold Granted Shares otherwise
issuable under this Agreement upon such Vesting Date which have an aggregate
Fair Market Value on the date of transfer equal to the aggregate amount of such
estimated total federal, state and local tax obligations associated with the
number of Granted Shares that have vested (such election, a “Net Settlement”).
The Administrator shall determine the tax withholding obligation.

 

4

--------------------------------------------------------------------------------


 

In connection with the foregoing, the Participant agrees that if an arrangement
to pay the withholding obligation in cash or by Net Settlement has not been
received by the Company as of the Vesting Date, the Company shall authorize a
registered broker(s) (the “Broker”) to sell on the date that the Granted Shares
shall be released from the Lapsing Forfeiture Right such number of Granted
Shares as the Company instructs the Broker to sell to satisfy the Company’s
withholding obligations, after deduction of the Broker’s commission, and the
Broker shall remit to the Company the cash necessary in order for the Company to
satisfy its withholding obligation.  To the extent the proceeds of such sale
exceed the Company’s tax withholding obligation the Company agrees to pay such
excess cash to the Participant as soon as practicable.  In addition, if such
sale is not sufficient to pay the Company’s tax withholding obligation the
Participant agrees to pay to the Company as soon as practicable, including
through additional payroll withholding, the amount of any tax withholding
obligation that is not satisfied by the sale of shares of Common Stock. The
Participant agrees to hold the Company and the Broker harmless from all costs,
damages or expenses relating to any such sale.  The Participant acknowledges
that the Company and the Broker are under no obligation to arrange for such sale
at any particular price.  In connection with such sale of Granted Shares, the
Participant shall execute any such documents requested by the Broker in order to
effectuate the sale of the Granted Shares and payment of the withholding
obligation to the Company.  The Company shall not deliver any shares of Common
Stock to the Participant until all of the Company’s withholding obligations have
been satisfied.  The Participant acknowledges that this paragraph is intended to
comply with Section 10b5-1(c)(1)(i)(B) under the Exchange Act. Notwithstanding
the foregoing, the Company shall have the right to require the Company payments
be made in cash instead of through the sale of shares of Common Stock if it
reasonably believes that the sale of shares would violate applicable securities
laws.

 

8.                                      Equitable Relief.  The Participant
specifically acknowledges and agrees that in the event of a breach or threatened
breach of the provisions of this Agreement or the Plan, including the attempted
transfer of the Granted Shares by the Participant in violation of this
Agreement, monetary damages may not be adequate to compensate the Company, and,
therefore, in the event of such a breach or threatened breach, in addition to
any right to damages, the Company shall be entitled to equitable relief in any
court having competent jurisdiction.  Nothing herein shall be construed as
prohibiting the Company from pursuing any other remedies available to it for any
such breach or threatened breach.

 

9.                                      No Obligation to Maintain Relationship. 
The Participant acknowledges that:  (i) the Company is not by the Plan or this
Agreement obligated to continue the Participant as an employee, director or
consultant of the Company or Subsidiary; (ii) the Plan is discretionary in
nature and may be suspended or terminated by the Company at any time; (iii) the
grant of the Granted Shares is a one-time benefit which does not create any
contractual or other right to receive future grants of Common Stock, or benefits
in lieu of Common Stock; (iv) all determinations with respect to any such future
grants, including, but not limited to, the times when Common Stock shall be
granted, the number of Common Stock to be granted, the purchase price, and the
time or times when each share of Common Stock shall be free from a lapsing
repurchase or forfeiture right, will be at the sole discretion of the Company;
(v) the Participant’s participation in the Plan is voluntary; (vi) the value of
the Granted Shares is an extraordinary item of compensation which is outside the
scope of the Participant’s employment contract, if any; and (vii) the Granted
Shares are not part of normal or expected compensation for purposes of
calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments.

 

5

--------------------------------------------------------------------------------


 

10.                               Notices.  Any notices required or permitted by
the terms of this Agreement or the Plan shall be given by recognized courier
service, facsimile, registered or certified mail, return receipt requested,
addressed as follows:

 

If to the Company:

 

Warren Resources, Inc.

1114 Avenue of The Americas, 34th Floor

New York, NY  10013

Attn:  General Counsel

 

If to the Participant:

 

Lance Peterson

[address]

[address]

 

or to such other address or addresses of which notice in the same manner has
previously been given.  Any such notice shall be deemed to have been given on
the earliest of receipt, one business day following delivery by the sender to a
recognized courier service, or three business days following mailing by
registered or certified mail.

 

11.                               Benefit of Agreement.  Subject to the
provisions of the Plan and the other provisions hereof, this Agreement shall be
for the benefit of and shall be binding upon the heirs, executors,
administrators, successors and assigns of the parties hereto.

 

12.                               Governing Law.  This Agreement shall be
construed and enforced in accordance with the laws of the State of Maryland,
without giving effect to the conflict of law principles thereof.  For the
purpose of litigating any dispute that arises under this Agreement, whether at
law or in equity, the parties hereby consent to exclusive jurisdiction in New
York and agree that such litigation shall be conducted in the state courts of
New York County, New York or the federal courts of the United States for the
Southern District of New York.

 

13.                               Severability.  If any provision of this
Agreement is held to be invalid or unenforceable by a court of competent
jurisdiction, then such provision or provisions shall be modified to the extent
necessary to make such provision valid and enforceable, and to the extent that
this is impossible, then such provision shall be deemed to be excised from this
Agreement, and the validity, legality and enforceability of the rest of this
Agreement shall not be affected thereby.

 

14.                               Entire Agreement.  This Agreement, together
with the Plan constitutes the entire agreement and understanding between the
parties hereto with respect to the subject matter hereof and supersedes all
prior oral or written agreements and understandings relating to the subject
matter hereof.  No statement, representation, warranty, covenant or agreement
not expressly set forth in this Agreement shall affect or be used to interpret,
change or restrict the express terms and provisions of this Agreement provided,
however, in any event, this Agreement shall be subject to and governed by the
Plan.

 

6

--------------------------------------------------------------------------------


 

15.                               Modifications and Amendments; Waivers and
Consents.  The terms and provisions of this Agreement may be modified or amended
as provided in the Plan.  Except as provided in the Plan, the terms and
provisions of this Agreement may be waived, or consent for the departure
therefrom granted, only by written document executed by the party entitled to
the benefits of such terms or provisions.  No such waiver or consent shall be
deemed to be or shall constitute a waiver or consent with respect to any other
terms or provisions of this Agreement, whether or not similar.  Each such waiver
or consent shall be effective only in the specific instance and for the purpose
for which it was given, and shall not constitute a continuing waiver or consent.

 

16.                               Counterparts.  This Agreement may be executed
in one or more counterparts, and by different parties hereto on separate
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

17.                               Data Privacy.  By entering into this
Agreement, the Participant:  (i) authorizes the Company and each Subsidiary, and
any agent of the Company or any Subsidiary administering the Plan or providing
Plan recordkeeping services, to disclose to the Company or any of its
Subsidiaries such information and data as the Company or any such Subsidiary
shall request in order to facilitate the grant of the Granted Shares and the
administration of the Plan; and (ii) authorizes the Company and each Subsidiary
to store and transmit such information in electronic form for the purposes set
forth in this Agreement.

 

[THE NEXT PAGE IS THE SIGNATURE PAGE]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

 

WARREN RESOURCES, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

PARTICIPANT:

 

 

 

 

 

Print name:

 

8

--------------------------------------------------------------------------------


 

APPENDIX A

 

Calculation of Vested Restricted Stock at Various Price Points

During the Performance Period

Stock Price Hurdle

 

 

 

$ 4.00

 

$ 5.50

 

$ 7.00

 

 

 

 

 

 

 

 

 

Year One of Performance Period

 

100,000

 

 

 

 

 

 

 

 

 

—

 

 

 

 

 

 

 

 

 

—

 

Year Two of Performance Period

 

100,000

*

 

 

 

 

 

 

 

 

100,000

 

 

 

 

 

 

 

 

 

—

 

Year Three of Performance Period

 

100,000

*

 

 

 

 

 

 

 

 

100,000

*

 

 

 

 

 

 

 

 

100,000

 

 

--------------------------------------------------------------------------------

*Only applies if relevant tranche of Restricted Stock did not already vest in
prior years of the Performance Period

 

9

--------------------------------------------------------------------------------